UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6743


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

KEVIN V. BURTON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:03-cr-00006-HEH-1)


Submitted:    October 21, 2008              Decided:   October 27, 2008


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin V.     Burton,   Appellant Pro Se.   Richard Daniel Cooke,
Assistant     United   States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Kevin   V.    Burton    appeals   the    district   court’s    order

denying   his   motion    for    reduction    of    sentence,    18     U.S.C.

§ 3582(c)(2) (2000).      We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.          United States v. Burton, No. 3:03-cr-

00006-HEH-1 (E.D. Va. Apr. 21, 2008).              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                      AFFIRMED




                                     2